Citation Nr: 1436098	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee (claimed as residuals of a gunshot wound).  

2. Entitlement to an initial compensable rating for instability of the left knee prior to October 18, 2010, and an evaluation greater than 30 percent thereafter.

3. Entitlement to an earlier effective date for the award of service connection for a muscle injury of Muscle Group XIII.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO), which granted service connection for degenerative joint disease of the left knee and assigned an initial 10 percent rating, effective June 27, 2005. 

In September 2010, the Board remanded this case for additional development. In a March 2011 rating decision, the AMC assigned a separate 30 percent rating for associated left knee instability, effective from October 18, 2010.  The Veteran disagreed with both ratings.

In July 2011, April 2013, and December 2013, the Board again remanded the appeal. A March 2014 rating decision awarded a 10 percent evaluation for varicose veins secondary to the left lower extremity gunshot wound, effective from August 26, 2013; a 10 percent rating for right hip degenerative joint disease secondary to the left lower extremity gunshot wound, effective from August, 26, 2013; and a separate 40 percent rating for a muscle injury due to a gunshot wound, effective from August 26, 2013.  

The Board notes that although a March 2014 supplemental statement of the case described one of the issues as "entitlement to an initial rating greater than 30 percent for instability," because the narrative portion of the March 2014 rating decision denied entitlement to a compensable rating for instability prior to October 2010, and because VAOPGCPREC 23-97 permits the assignment of a separate rating for instability of the knee, the issues, as stated on the title page, include entitlement to an initial compensable rating for left knee instability and entitlement to disability rating in excess of 30 percent for left knee instability from October 18, 2010.  See VAOPGCPREC 23-97 (July 1, 1997). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for gastroesophageal reflux disease, a bilateral foot disorder, and obesity, to include as secondary to the service-connected left knee disorder have been raised by the record-specifically an April 2014 appellate brief.  Additionally, service connection for right lower extremity shin splints, to include as secondary to the service-connected left knee disorder, was raised by a July 2008 VA treatment record.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The issue of entitlement to an earlier effective date for the award of service connection for a muscle injury of Muscle Group XIII is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the pertinent evidence reflects that the Veteran's service-connected left knee arthritis is manifested by subjective complaints of pain.  The objective evidence of record reflects that the Veteran is able to demonstrate knee flexion of at least 60 degrees and, prior to September 2013, the Veteran had normal extension.  After September 2013, range of motion was limited to no more than 20 degrees of extension.  The Veteran is currently in receipt of a 40 percent disability rating for muscle injury to Muscle Group XIII (Diagnostic Code (DC) 5313) effective August 26, 2013, which contemplates limitation of knee extension.  Additional functional limitation due to pain is not shown to any significant degree.  

2. The preponderance of the pertinent evidence reflects that prior to October 4, 2006, the Veteran's left knee exhibited normal stability; from October 4, 2006 through October 17, 2010, it manifested slight instability; and from October 18, 2010, it exhibited severe instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee claimed as residuals of a gunshot wound are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, DCs 5003, 5010, 5260, 5261 (2013).

2. The criteria for an initial compensable rating for left knee instability through October 3, 2006 are not met; the criteria for a 10 percent disability rating, but no higher, from October 4, 2006 through October 17, 2010 are met; and the criteria for an evaluation in excess of 30 percent from October 18, 2010 is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Veteran was afforded a number of VA examinations to evaluate the severity of his left knee disorders; however, the Veteran's representative contends that some of the examinations are inadequate because the examiner failed to review the claims file.  While the September 2013 examiner checked a box indicating that he did not review the claims file, because he noted that he had reviewed the electronic claims file, including the VBMS file and the Veteran's VA medical records, and because the examination findings are consistent with the evidence of record, the alleged defect does not render the examination inadequate.  That the May 2007 VA examiner failed to review the claims file does not mean that the entirety of the findings are invalid.  Here, for increased rating purposes, the Board is primarily concerned with the current findings demonstrated in each examination and there is no indication that any of the examinations are deficient in that regard.  The October 2010 VA examiner reviewed the claims file.

As noted above, the appeal was remanded in September 2010, July 2011, April 2013, and December 2013 for additional development. All indicated medical evidence has been acquired, reviewed, and associated with the claims file.  The Veteran was afforded new VA examinations in October 2010 and September 2013 and the reports of these examinations have also been reviewed and associated with the claims file, and VA has otherwise substantially complied with the prior remand directives.  The Board therefore has fulfilled the duty to assist. See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Therein, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 




Factual Background

The Veteran claims entitlement to increased ratings for instability and degenerative joint disease of his left knee.

An October 2005 VA treatment record noted no swelling, giving out or locking in the Veteran's left knee.

In a November 2005 VA examination, the Veteran complained of progressive stiffness in his left knee, as well as crepitation and pain which limited his ability to climb no more than two flights of stairs and walk no more than one mile on a flat surface.  The examiner noted that the Veteran walked with a slight limp favoring left knee due to dull ache; that activities of daily living were not affected, except for his ability to walk on uneven terrain; but that he did not use assistive devices.  Left knee flexion was found to be from zero to 130 degrees and associated with severe crepitation affecting all three compartments.  He diagnosed the Veteran with degenerative joint disease as a result of his prior gunshot wound.

A December 2005 x-ray showed moderate soft tissue swelling of medial knee; mild degenerative changes; and a 1 centimeter metallic foreign body.

In an October 2006 VA treatment record, the Veteran reported that his left knee was worse when going up stairs, that it was catching and that it felt like it may give way.  

A November 2006 VA treatment record noted range of motion from zero to 85 degrees with mild crepitus.  A May 2007 VA treatment record showed range of motion from zero to 90 degrees with mild crepitus and noted that his left knee was still catching and giving way. 

In a May 2007 VA examination, the medical history of the Veteran's left knee was noted to include pain, stiffness and weakness, locking several times per week, and giving way.  There was no history of dislocation, subluxation, instability, use of assistive devices, symptoms of arthritis, incapacitating episodes, effusion or flare-ups.  As a result, the Veteran reported that he was limited to standing for at most one hour and walking a quarter mile, and that after riding an hour and a half in a car, he would need to stop to stretch.  Objective testing revealed extension to zero degrees without pain, without additional limitation after repetition; active flexion from zero to 80 degrees, with pain from 70 to 80 degrees; passive flexion from zero to 90 degrees, with pain from 70 to 90 degrees.  The examiner also indicated antalgic gait, crepitus, tenderness and guarding of movement, but noted there was no abnormal weight bearing, inflammatory arthritis, clicking, grinding or instability.  The examiner estimated that these symptoms resulted in significant occupational effects including decreased mobility, lack of stamina, weakness, fatigue, pain, and difficulty walking in his present job.  Additionally, this severely impacted exercise and sports and moderately affected chores, shopping, and traveling.

In a September 2007 statement, the Veteran reported that he had fallen three times after his knees locked or gave out; that he relies on his right knee at all times for support; that he can no longer ride a bike or go for a long walk; that although he does not use a cane, he always stands near a fixed object to lean on it for support and that he cannot get up without leaning on something. 

In a June 2008 VA treatment record, the Veteran complained of shin splints, and a July 2008 VA treatment record noted shin splints in the right lower extremity due to favoring that limb. 

In an October 2010 statement, the Veteran reported that he had fallen "numerous" times due to his left knee.

In an October 2010 VA examination, the Veteran reported daily knee pain as well as severe flare-ups every two to three weeks lasting one to two days.  The Veteran noted that the flare ups were precipitated by awkward or abrupt movements, prolonged sitting or standing, or excessive physical activity and that they would render him nearly prostrate.  He further described being able to stand from 15 to 30 minutes and walking at most one eighth of a mile but noted that he still did not use
assistive devices.  Symptoms included stiffness, weakness, giving way, instability, incoordination, decreased speed of joint motion, locking daily or more, repeated effusions and inflammation affecting joint motion, and tenderness, but no subluxation or dislocation.  Objective testing revealed normal extension and flexion from zero to 80 degrees, with additional evidence of pain following repetitive motion but no additional limitation after three repetitions.  During flexion, however, pain began at 10 degrees and continued through 80 degrees.  The examiner also noted crepitus, deformity, edema, abnormal motion, grinding, tenderness, pain at rest, subpatellar tenderness, clicking or snapping, but no instability.  Additionally, he noted some evidence of a meniscal tear as indicated by a positive McMurray test but without symptoms of locking, effusion, dislocation, abnormal tendons, or surgically absent meniscus.  Gait was described as antalgic, with poor propulsion and a significant limp on the right and favoring the left knee.  In addition to reviewing the December 2005 VA x-ray, the examiner noted that he had reviewed a 2010 x-ray taken by a private provider which showed significant degenerative changes to left knee, a metallic foreign body in left lateral posterior tibia, and calcification of synovial cyst.  The Veteran stated that he had lost about one week of work in the last year due to his knee and the examiner estimated that his disability had a significant effect on his occupation, in particular, decreased mobility and manual dexterity, problems with lifting and carrying, problems ascending and descending stairs, inability to stand, sit or walk for long periods of time, fatigue, weakness, lower extremity pain.  As a result, the Veteran had increased tardiness and absenteeism and had been assigned different duties.  The examiner also noted that his disability prevented him from playing sports; had a severe effect on chores, shopping, exercise, recreation and traveling; a moderate effect on dressing and driving; a mild effect on feeding, bathing, toileting and grooming.  Finally, he noted that the Veteran no longer participated in many social, recreational and physical activities due to his left knee pain.

An October 2010 private treatment record noted that the Veteran had full knee extension but flexion only to 90 degrees; tenderness over the medial and patellofemoral side; stable valgus and varus stress, anterior and posterior drawer, and Lachman testing. Impressions of bilateral shin splints, left knee osteoarthritis, left knee status post gunshot wound with retained body and bilateral lower extremity varicose veins were noted. 

In an August 2011 statement, the Veteran said that he had experienced sudden giving way in his left knee for the last seven years. 

In a September 2013 VA examination, the Veteran reported increased knee pain when ascending and descending stairs and that he could only stand for five minutes or walk for 100 yards before his left knee gave way.  Objective testing showed flexion to 90 degrees, with pain at 60 degrees; extension ending at 10 degrees, with pain at 20 degrees.  The Veteran could not perform repetitive testing because his knee was too painful and unstable.  Strength in both flexion and extension was three out of five.  Anterior and posterior stability was normal but varus and valgus instability was noted as two plus.  The examiner noted functional loss to include less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, interference with sitting, standing and weight bearing.  The examiner also noted that the Veteran had a meniscal tear, frequent episodes of joint locking and joint pain, and crepitation.  He noted that he had a meniscectomy and speculated that-based on the character of the surgical scars and the track of the bullet-this probably occurred in 1970 but there were no records confirming such an operation.  The examiner opined that the medial and lateral instability was due to the loss of cartilage and not due to collateral ligament dysfunction.  The Veteran still did not use assistive devices.  As to occupational impairment, the examiner noted that his lower extremity disability had progressively decreased his occupational abilities, requiring him to take a desk job in place of an automotive sales consultant since he could not walk more than 100 yards at a time or use the stairs.  The examiner noted, however, that his disability did not preclude him from working in clerical or sedentary jobs.  

I. Degenerative Joint Disease

Traumatic arthritis (DC 5010) is rated as degenerative arthritis under (DC 5003).  38 C.F.R. § 4.71a, DCs 5003, 5010.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based upon limitation of motion. Note 2 states that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024. 38 C.F.R. § 4.71a, DC 5003.

Separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

In light of the above, the Board finds that although the left knee demonstrates some limitation of motion, an increased evaluation is not warranted.  In general, the Veteran's knee has shown flexion of at least 60 degrees and while the October 2010 VA examination noted that pain began at 10 degrees of flexion, objective testing revealed that the Veteran had knee flexion from zero to 80 degrees.  Moreover, although there was additional evidence of pain following repetitive motion, there was no evidence of additional limitation of motion after repetitions.  As such, the Board does not find there to be sufficient evidence demonstrating compensable limitation of motion under DC 5260.  Indeed, the October 2010 private treatment record showed flexion to 90 degrees, as did the September 2013 VA examination.

Likewise, objective testing has shown normal left knee extension throughout the period on appeal, with the exception of the September 2013 VA examination.  There it was noted to end at 10 degrees, with pain beginning at 20 degrees, and repetitive testing was not possible due to pain.  Such worsening of symptomatology, however, also coincided with the award of a 40 percent rating for a severe muscle injury of Muscle Group XIII under DC 5313.  38 C.F.R. §§ 4.56, 4.73.  Notably, Muscle Group XIII under DC 5313 contemplates impairment of the following functions: "extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of hip and knee and extension of the hip and knee [emphasis added]."  A 40 percent rating is assigned for severe symptoms.  Id.  As such, although the September 2013 VA examination demonstrated some limitation of extension in the left knee, to award the Veteran a compensable rating under both DC 5261 and DC 5313 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Similarly, although the October 2010 VA examination noted severe flare-ups every two to three weeks lasting one to two days at a time, a March 2011 rating decision awarded the Veteran a separate 30 percent rating under DC 5257 for severe instability of the left knee, effective October 18, 2010.  The RO based this award in large part on the findings in the October 2010 VA examination, in particular those relating to his symptoms during flare-ups.  As above, increasing the Veteran's rating under DC 5260 or DC 5261 based on these findings would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

In sum, there is no basis for an increased rating based on limitation of flexion or extension under DC 5260 and DC 5261.  The Board has considered whether the Veteran warrants a separate rating for both flexion and extension.  See VAOPGCPREC 9-2004 (September 17, 2004).  At no point, however, has the Veteran's left knee demonstrated impairment that has not already been contemplated-and compensated-by another diagnostic code.  As such, the current 10 percent evaluation under DC 5003 based on arthritis resulting in noncompensable limitation of motion of a major joint is appropriate.  38 C.F.R. §§ 4.71a, DCs 5003, 5010. 

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes. Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain. 

In evaluating the Veteran's service-connected knee disabilities under the criteria of DeLuca, the Board notes that the evidence shows that the Veteran's symptoms are generally accompanied by pain and weakness of varying severity.  The Board has considered the functional impairment resulting from such pain, including during flare-ups.  The Board finds no prejudice to the Veteran in this regard because the ratings currently assigned contemplate the Veteran's functional loss due to painful motion. There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

II. Instability

The Veteran also claims entitlement to an initial compensable rating for left knee instability, as well as an evaluation in excess of 30 percent from October 18, 2010.  Separate disability ratings for arthritis (DC 5003) and instability (DC 5257) may be assigned.  C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  DC 5257 refers to other impairments of the knee. An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  38 C.F.R. § 4.71a, DC 5257.

Prior to October 2006, the Veteran's knee did not manifest instability.  Although the Veteran claims to have experienced instability during the entire period on appeal, the October 2005 VA treatment record noted no giving out or locking, and the November 2005 VA examination noted that the Veteran did not use assistive devices and that he could walk one mile.  

From October 4, 2006 to October 18, 2010, the instability in the Veteran's knee appears to have worsened.  In the October 2006 and May 2007 VA treatment records, the Veteran reported that his left knee was catching and giving way, and in the September 2007 statement, the Veteran reported that he had fallen three times after his knees locked or gave out; that he relies on his right knee at all times for support; and that although he does not use a cane, he always stands near a fixed object to lean on it for support and that he cannot get up without leaning on something.  The Board finds the Veteran's reports of locking and giving way generally credible since the September 2013 examiner confirmed significant knee instability.  The symptoms do not appear, however, to be as severe as they became later since the May 2007 examiner also found no abnormal weight bearing, clicking, grinding, instability and noted no history of dislocation, subluxation, instability or use of assistive devices.  As such, the Board finds that from October 4, 2006 to October 18, 2010, the Veteran experienced slight instability in the left knee. 

By October 2010, instability in the left knee appears to have markedly worsened, as the October 2010 examiner found instability, incoordination, giving way, locking daily or more.  From October 18, 2010, the Veteran has been in receipt of a 30 percent rating for severe instability, the maximum schedular evaluation under DC 5257.  Thus, an initial compensable rating through October 3, 2006 is denied; a 10 percent disability rating, but no higher, is granted from October 4, 2006 through October 17, 2010; and an evaluation in excess of 30 percent from October 2010 is denied.

The Board has also considered whether the Veteran has manifested any other symptoms that could warrant a higher or separate rating for his left knee disability; however, the Veteran is not entitled to a rating under 38 C.F.R. § 4.71a, DCs 5258, 5259, 5262, or 5263 (2013).  There is no evidence of tibia or fibula impairment, or genu recurvatum, and, although the September 2013 examiner noted that the Veteran had a meniscal tear with episodes of locking, as described above, the symptoms are accounted for by the separate award for instability under DC 5257.  Thus, separate awards for cartilage removal or dislocation could not be awarded without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

There is evidence that the Veteran has left knee scars associated with the left knee trauma.  The rating criteria for scars were revised during the course of this appeal, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008). These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration. As his claim for an increased rating was received in June 2005, the 2008 amendments are not applicable in this appeal.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805 (2008).

In this case, the September 2013 VA examination shows that, even combining the two non-linear scars of the left lower extremity, they do not exceed an area of 40 square centimeters, that they are not deep and they do not cause any limitation of motion.  Additionally, they do not involve the head, face, or neck and there is no evidence that they are unstable or painful.  Hence, a separate compensable rating for a left knee scar is not warranted at any time during the claim period.  Id.

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected left knee disorders.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, it does not support a higher rating under any applicable diagnostic code.  Indeed, much of the evidence relating to the Veteran's symptoms, especially regarding functional impairment and flare-ups, is based primarily on his reported history.  Except where the Veteran's statements are contradicted by objective evidence, the Board has generally accepted such lay evidence.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, while there is some interference with employment-the Veteran has had to change from a job involving standing most of the day to a desk-based service advisor at a car dealership-there is no indication that the schedular criteria is inadequate.  Indeed, as described above, many of the Veteran's symptoms-particularly limited movement and instability-can be accounted for by multiple diagnostic codes.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture. Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization. See id. However, the Board notes that there have been no hospitalizations for the Veteran's knee disability during the course of the appeal. Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

The Board has also considered whether a claim for a total disability based on individual unemployability has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for individual unemployability will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Again, in the September 2013 VA examination, the Veteran reported that he is currently working as a service advisor at a car dealership and the examiner stated that his disability did not preclude working clerical or sedentary jobs.  Hence, the Board does not find that the evidence presents a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  

In sum, there is no basis for assignment of an initial rating in excess of 10 percent for left knee degenerative joint disease.  Nor is there a basis for assignment of an initial compensable rating for left knee instability through October 3, 2006, or for an evaluation in excess of 30 percent for left knee instability from October 18, 2010.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against these issues, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to an initial rating greater than 10 percent for left knee degenerative joint disease is denied.

Entitlement to an initial compensable rating for left knee instability through October 3, 2006 is denied.

Entitlement to a 10 percent rating for left knee instability is granted from October 4, 2006 through October 17, 2010, subject to the controlling regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for left knee instability from October 18, 2010 is denied.


REMAND

In an April 2014 appellate brief, the Veteran expressed disagreement with the August 26, 2013 effective date awarded for service connection for a muscle injury of Muscle Group XIII; however, there is currently no statement of the case (SOC) on file relating to this issue.  As such, the claim must be remanded.  See Manlincon v. West, 12 Vet. App 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to an earlier effective date for the award of service connection for a muscle injury of Muscle Group XIII.  In adjudicating the matter de novo all appropriate notice and development should be undertaken.

The Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


